 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6                                               ***
 7   UNITED STATES OF AMERICA,                             Case No. 2:09-mj-00653-NJK
 8                                        Plaintiff,                 ORDER
 9           v.
10   CARLOS TORRES-GONZALEZ,
11                                      Defendant.
12          On October 6, 2009, the Defendant failed to appear for his initial appearance and
13   arraignment and plea.
14          Based on the foregoing,
15          IT IS HEREBY ORDERED that Cash Bond posted on July 1, 2009, receipt # 00115500,
16   is FORFEITED.
17          DATED: December 30, 2019
18
19
                                               _________________________________________
20                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
